Citation Nr: 0946527	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  08-06 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred at a private facility from November 20, 2007, to 
November 22, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) 
Medical Center (VAMC) in Gainesville, Florida.  A notice of 
disagreement was filed in January 2008, a statement of the 
case was issued in February 2008, and a substantive appeal 
was received in March 2008.  The Veteran testified at a Board 
hearing in October 2009; the transcript is of record.

The appeal is REMANDED to the VAMC.  VA will notify the 
Veteran if further action is required on his part.


REMAND

The Veteran is seeking payment or reimbursement for 
unauthorized medical expenses incurred from November 20 - 22, 
2007 at Florida Hospital Flagler.  The Veteran's claim was 
considered under the Millennium Health Care and Benefits Act, 
Public Law 106-177, also known as the Millennium Bill Act.  
This Act is effective May 29, 2000, and is codified at 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
17.1008 (2009).  Payment or reimbursement for emergency 
services for non-service-connected conditions in non-VA 
facilities may be authorized under 38 U.S.C.A. § 1725 and 38 
C.F.R. §§ 17.1000-1003.  To be eligible for reimbursement 
under this authority the Veteran has to satisfy all of the 
conditions.  The basis of the denial was that the Veteran had 
coverage under Medicare for payment of at least part of the 
services rendered at Florida Hospital Flagler.  See 38 C.F.R. 
§ 17.1002.

At the Board hearing, however, the Veteran suggested that the 
treatment sought on November 20, 2007, was related to his 
service-connected anxiety disorder, which is rated 10 percent 
disabling, effective March 1996.  The Veteran has suggested 
that he may have incurred a panic attack brought on by his 
anxiety disorder.  Thus, the Veteran contends that his claim 
should be considered pursuant to 38 U.S.C.A. § 1728 and 38 
C.F.R. § 17.120.  While the evidence of record reflects that 
the Veteran was treated for acute dyspnea, or shortness of 
breath, on November 20, 2007, the medical records from 
Florida Hospital Flagler have not been associated with the 
claims folder.  Thus, it is unknown whether the Veteran's 
anxiety disorder was a factor in such medical treatment.  The 
RO must associate the Veteran's medical records from Florida 
Hospital Flagler, dated in November 2007, with the claims 
folder, and then adjudicate the claim under 38 U.S.C.A. 
§ 1728 and 38 C.F.R. § 17.120, and readjudicate the claim 
under the Millennium Bill Act.

Accordingly, the case is REMANDED for the following actions:

1.  After securing the necessary 
releases, the Veteran's medical records 
from Florida Hospital Flagler, dated in 
November 2007, should be associated with 
the claims folder.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.  

2.  Then, after ensuring that the action 
requested has been completed, the VAMC 
should adjudicate the claim under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120, 
and readjudicate the claim under the 
Millennium Bill Act, in consideration of 
all of the evidence of record.  If the 
determination of this claim remains 
unfavorable to the Veteran, the VAMC must 
issue a Supplemental Statement of the 
Case and provide him a reasonable period 
of time in which to respond before this 
case is returned to the Board.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



